Fourth Court of Appeals
                                      San Antonio, Texas
                                                 OPINION

                                         No. 04-19-00485-CV

                               Rob JENNINGS III and El Veleño, Ltd.,
                                          Appellants

                                                   v.

                    Susan JENNINGS, Tres Mujeres, Ltd., and Pamela J. Person,
                                         Appellees

                     From the 49th Judicial District Court, Zapata County, Texas
                                       Trial Court No. 8,479
                             Honorable José A. López, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 3, 2021

AFFIRMED

           In a Rule 11 Settlement Agreement (the Agreement), the parties and a limited partnership

agreed to dissolve the partnership and partition the surface ownership of the Mira Flores Ranch.

Appellants repudiated the Agreement, and Appellees filed a traditional motion for summary

judgment on their breach of contract action and sought specific performance of the Agreement.

The trial court granted Appellees’ traditional motion for summary judgment, ordered specific

performance, severed the order, and Appellants appealed. We affirm the trial court’s order.
                                                                                     04-19-00485-CV


                                           BACKGROUND

A.     The Mira Flores Ranch and the Formation of Jennings Properties, Ltd.

       The Mira Flores Ranch is a family property consisting of approximately 13,692 acres

located in Zapata County, Texas. In 1966, the ranch was owned by Roy Jennings, his wife Pauline,

and their son Roy Jennings Jr. Roy owned 6,275.89 acres or a 45.83% interest; Roy Jr. owned

6,561.16 acres or a 47.92% interest; and Pauline owned 855.80 acres or a 6.25% interest. When

Roy died on March 10, 1966, he left his estate to Pauline, which gave her a 52.08% interest in the

ranch. In 1972, Pauline conveyed her interest equally to her three grandchildren, Rob Roy

Jennings III, Susan Jennings, and Pamela Jennings.

       In 1993, after Roy Jr. and his wife formed Jennings Properties, Ltd., Roy Jr. conveyed his

interest of 6,561.16 acres in the ranch to that partnership. On September 24, 1993, Roy Jr. assigned

5,905.44 acres of his holdings as a limited partner to his three children as follows: (a) to Pamela,

875.258744 undivided acres, (b) to Susan, 875.258744 undivided acres, and (c) to Roy III,

4,154.526512 undivided acres.

       As of 1998, the undivided ownership of the Mira Flores Ranch’s 13,692.85 acres was (a)

Jennings Properties, 6,561.16 undivided acres or a 47.92% interest in the ranch; (b) Roy III:

2,377.23 undivided acres or a 17.36% interest in the ranch; (c) Pamela: 2,377.23 undivided acres

or a 17.36% interest in the ranch; and (d) Susan: 2,377.23 undivided acres or a 17.36% interest in

the ranch. Roy Jr. died in 1999 and, in accordance with his will, all his interest in Jennings

Properties passed to Roy III. In 2001, Pamela conveyed all her undivided interest in the ranch to

Tres Mujeres, Ltd. In 2004, Evelyn Jennings, Roy III’s mother, died and, in accordance with her

will, all her interests in Jennings Properties passed to Roy III.

       On June 15, 2007, the partnership name was changed from Jennings Properties, Ltd. to Roy

Jennings Properties, Ltd. On September 10, 2010, Roy III conveyed 7,116.31 of his interest in the


                                                 -2-
                                                                                          04-19-00485-CV


Mira Flores Ranch and in Roy Jennings Properties to El Veleño, Ltd., a partnership he formed with

his wife, Lucila Jennings. He kept an interest of 65.55 acres in Roy Jennings Properties.

B.         Procedural Background

           On November 25, 2013, Susan, Pamela, and Tres Mujeres (the Plaintiffs) sued Roy III to

partition the Mira Flores Ranch. Later, El Veleño was added as a defendant. On July 2, 2015, the

parties executed, and the trial court approved, a Stipulation of Facts which stipulated the

percentage surface ownership interests in the Mira Flores Ranch that Roy III, El Veleño, Tres

Mujeres, and Susan each owned.

           On November 5, 2015, plaintiffs amended their petition to include a cause of action for

involuntary dissolution of Jennings Properties and a declaration that the partnership terminated.

The parties subsequently mediated the case and agreed to settle their disputes. On June 29, 2017,

the parties and Roy Jennings Properties executed the Agreement that provided the following

conditions:

           1)       The Parties shall as soon as possible and shall within forty-five (45) days
                    from date hereof execute any and all documents necessary to cause the
                    dissolution of Roy Jennings Properties, Ltd. (formerly named Jennings
                    Properties, Ltd.), which currently owns 6,555.66 acres out of the gross acres
                    of the Mira Flores Ranch, currently estimated to be 13,681.40 1 acres (re-
                    surveyed to be 13,692.85 acres).
                    The dissolution legal work shall be done by George Juárez from Laredo,
                    Texas, and he will be paid proportionately by the Parties based on their
                    interest set out in Paragraph 4 herein.
           2)       The current percentage ownership of the surface of the Mira Flores Ranch
                    acreage is currently as follows:
                    Roy Jennings Properties, Ltd.              47.91667%
                    Tres Mujeres, Ltd.                         17.36111%
                    El Veleño, Ltd.                            17.36111%
                    Susan Jennings                             17.36111%

           3)       The Parties as part of the dissolution of Roy Jennings Properties, Ltd., shall
                    execute conveyances to the surface estate consisting of approximately

1
    Due to a re-survey, the acreage changed from 13,681 to 13,692 acres.


                                                         -3-
                                                                                   04-19-00485-CV


               6,555.67 undivided acres of the Mira Flores Ranch located in Zapata
               County, Texas as follows:
               874.53 undivided acres to Susan Jennings
               874.53 undivided acres to Tres Mujeres, Ltd.
               65.55 undivided acres to Rob R. Jennings, III
               4,741.06 undivided acres to El Veleño
       4)      Subsequent to the aforementioned conveyances, the surface title to the Mira
               Flores Ranch will be held as follows:
               Susan Jennings         (2,375.24 + 74.53)              3,249.77
               Tres Mujeres, Ltd.                                     3,249.77
               Rob R. Jennings, III                                      65.55
               El Veleño, Ltd. (by conveyance of
               Rob R. Jennings, III, et ux of September 10, 2010)     7,116.31

       Per the Agreement, the parties agreed to execute all documents necessary to cause the

dissolution of Roy Jennings Properties by August 13, 2017. In July of 2017, the parties hired

attorney George Juárez to prepare the dissolution documents. On August 8, 2017, Juárez, via e-

mail, forwarded to the parties’ attorneys a draft of two dissolution documents, one entitled

“Partnership and Election of General Partner” and the other entitled “Termination of Limited

Partnership Agreement.” In that same e-mail, Juárez asked the parties’ attorneys to have their

clients execute both documents. None of the parties executed either document at that time.

       After conferring and meeting with the parties’ attorneys and revising the documents, on

August 30, 2017, Juárez, via e-mail, forwarded the dissolution documents for final approval by the

parties. It is apparent from the record that an agreement was not reached on the language of the

revised documents because, on October 4, 2017, Juárez met with the parties’ attorneys to review,

discuss, and revise the dissolution documents. On October 5, 2017, Juárez sent an e-mail to the

parties’ attorneys confirming, among other things, that each agreed the dissolution documents

would be executed by the parties on or before October 13, 2017.

       On October 12, 2017, Susan and Tres Mujeres executed the revised dissolution documents,

but Roy III did not. On November 27, 2017, Appellants’ attorney, Donato Ramos, filed a motion


                                               -4-
                                                                                                    04-19-00485-CV


to withdraw, which was granted. On December 4, 2017, Rob III and El Veleño filed a revocation

of the Agreement.

         On March 2, 2018, Susan, Pamela, and Tres Mujeres amended their petition to include a

cause of action for breach of the Agreement. After discovery, Susan, Pamela, and Tres Mujeres

filed a traditional motion for summary judgment; Roy III and El Veleño filed no-evidence and

traditional motions for summary judgment.

         On December 18, 2018, attorney Ramos executed an affidavit attesting that on October 4,

2017, he met with Juárez and the plaintiffs’ attorneys but that his “clients did not authorize me to

extend the forty-five(45) [sic] days deadline set forth in the June 29, 2017 Rule 11 Agreement . . .

nor did my clients authorize me to agree to any of the matters set forth in Mr. Juárez’ e-mail of

October 5,2017 [sic].”

         On January 23, 2019, the trial court granted Plaintiffs’ motion for summary judgment 2 and

ordered Roy III and El Veleño to execute the dissolution documents drafted by Juárez and the

distribution deed. The summary judgment order was severed, and Roy III and El Veleño appeal.

                                               ISSUES ON APPEAL

         Appellants raise three issues that deal only with that portion of the Agreement that

provides,

         1)       The Parties shall as soon as possible and shall within forty-five (45) days
                  from date hereof execute any and all documents necessary to cause the
                  dissolution of Roy Jennings Properties, Ltd. (formerly named Jennings
                  Properties, Ltd.), which currently owns 6,555.66 acres out of the gross acres
                  of the Mira Flores Ranch, currently estimated to be 13,681.40 acres (re-
                  surveyed to be 13,692.85 acres).



2
  In its January 23, 2019 order, the trial court states it considered “Plaintiffs’ [Traditional] Motion for Summary
Judgment, the exhibits attached thereto, [and] the respective oppositions filed thereto.” The trial court’s order does
not state it considered Appellants’ traditional or no-evidence motions for summary judgment, and the order does not
expressly dispose of either of Appellants’ motions. We conclude the trial court reviewed the evidence in Appellants’
responses but did not rule on the merits of Appellants’ traditional or no-evidence motions for summary judgment.


                                                        -5-
                                                                                              04-19-00485-CV


                   The dissolution legal work shall be done by George Juárez from Laredo,
                   Texas, and he will be paid proportionately by the Parties based on their
                   interest set out in Paragraph 4 herein.

           Appellants contend that the trial court erred in granting Appellees’ traditional motion for

summary judgment because (1) Appellees failed to plead and prove they were ready, willing, and

able to timely perform their obligations under the Agreement as required under DiGiuseppe v.

Lawler; 3 (2) the Agreement is not an enforceable contract; and, (3) under Maroy International,

Inc. v. Cantu, 4 the timing of performance under the Agreement was a disputed issue for the trier

of fact.

           For clarity, we reorganize Appellants’ issues as follows: (1) Is the Agreement an

enforceable contract? (2) Was the timing of performance a disputed issue for the trier of fact under

Maroy International v. Cantu? and (3) Did Appellees fail to plead and prove they were ready,

willing, and able to timely perform their obligations under the Agreement under DiGiuseppe v.

Lawler?

                                           STANDARD OF REVIEW

           “We review grants of summary judgment de novo.” First United Pentecostal Church of

Beaumont v. Parker, 514 S.W.3d 214, 219 (Tex. 2017) (citing Cantey Hanger, LLP v. Byrd, 467

S.W.3d 477, 481 (Tex. 2015)). In our review, “we take as true all evidence favorable to the

nonmovant, and we indulge every reasonable inference and resolve any doubts in the nonmovant’s

favor.” Cantey Hanger, 467 S.W.3d at 481 (quoting Valence Operating Co. v. Dorsett, 164

S.W.3d 656, 661 (Tex. 2005)).

           “A party moving for traditional summary judgment meets its burden by proving that there

is no genuine issue of material fact and it is entitled to judgment as a matter of law.” Parker, 514


3
    269 S.W.3d 588, 593 (Tex. 2008).
4
    No. 04-12-00193-CV, 2013 WL 1149066, at *2 (Tex. App.—San Antonio Mar. 20, 2013, pet. denied) (mem. op.).


                                                      -6-
                                                                                      04-19-00485-CV


S.W.3d at 220 (citing TEX. R. CIV. P. 166a(c)); accord Cmty. Health Sys. Prof’l Servs. Corp. v.

Hansen, 525 S.W.3d 671, 681 (Tex. 2017). “An issue is conclusively established ‘if reasonable

minds could not differ about the conclusion to be drawn from the facts in the record.’” Hansen,

525 S.W.3d at 681 (quoting Childs v. Haussecker, 974 S.W.2d 31, 44 (Tex. 1998)).

                                     ENFORCEABLE CONTRACT

A.     Arguments of the Parties

        Appellants argue that the trial court erred in ordering specific performance of the

Agreement because it is not an enforceable contract. They contend the language “any and all

documents necessary to cause the dissolution of [the partnership]” makes the Agreement void for

two reasons. First, they claim that under Brillhart v. Beever, the language is evidence that the

parties did not intend the Agreement to be binding and, instead, intended it to be the subject of

future negotiations. See Brillhart v. Beever, 198 S.W. 973 (Tex. App.—Amarillo 1917, no writ).

Second, they argue that the language, being an essential term of the Agreement, is vague and not

definite because it is subject to future negotiations.

        Appellees counter that the essence of the Agreement was the partition of the surface

acreage of the ranch in accordance with the Stipulation of Facts and not the perfunctory execution

of the partnership dissolution documents, which is not a material term to the agreement. For this

reason, they argue, the Agreement is an enforceable contract.

B.     Enforceable Agreement

       A settlement “agreement is enforceable in the same manner as any other written contract.”

TEX. CIV. PRAC. & REM. CODE ANN. § 154.071(a); accord Hardman v. Dault, 2 S.W.3d 378, 380

(Tex. App.—San Antonio 1999, no pet.). A Rule 11 settlement agreement must be “complete

within itself in every material detail, and [contain] all of the essential elements of the agreement.”

Padilla v. LaFrance, 907 S.W.2d 454, 460 (Tex. 1995) (citing Cohen v. McCutchin, 565 S.W.2d


                                                 -7-
                                                                                                  04-19-00485-CV


230, 232 (Tex. 1978)). A settlement agreement containing all essential or material terms 5 is

enforceable as a matter of law. MKM Eng’rs, Inc. v. Guzder, 476 S.W.3d 770, 778 (Tex. App.—

Houston [14th Dist.] 2015, no pet.) (citing McCalla v. Baker’s Campgrounds, Inc., 416 S.W.3d

416, 418 (Tex. 2013)).

C.        Identifying Essential Terms

          “The question of whether a term is material is a legal one, and we review it de novo, taking

each contract on a case-by-case basis.” Breof BNK Tex., L.P. v. D.H. Hill Advisors, Inc., 370

S.W.3d 58, 64 (Tex. App.—Houston [14th Dist.] 2012, no pet.) (citing Parker Drilling Co. v.

Romfor Supply Co., 316 S.W.3d 68, 74 (Tex. App.—Houston [14th Dist.] 2010, pet. denied)).

Generally, whether a contract term is essential is also determined in light of the circumstances of

the contract. Amedisys v. Kingwood Home Health Care, LLC, 437 S.W.3d 507, 514 (Tex. 2014).

          Essential terms are those terms that the parties “would reasonably regard as vitally

important elements of their bargain.” Potcinske v. McDonald Prop. Invs., Ltd., 245 S.W.3d 526,

531 (Tex. App.—Houston [1st Dist.] 2007, no pet.); Kanan v. Plantation Homeowner’s Ass’n Inc.,

407 S.W.3d 320, 330 (Tex. App.—Corpus Christi 2013, no pet.). An essential element of an

enforceable settlement agreement is the intent of the parties to be bound by that agreement.

Hardman, 2 S.W.3d at 380 (citing Foreca, S.A. v. GRD Dev. Co., 758 S.W.2d 744, 746 (Tex.

1988)).




5
  Courts use the words “essential” and “material” interchangeably to denote the same meaning. See, e.g., Barrow-
Shaver Res. Co. v. Carrizo Oil & Gas, Inc., 590 S.W.3d 471, 481 (Tex. 2019); T.O. Stanley Boot Co., Inc. v. Bank of
El Paso, 847 S.W.2d 218, 221 (Tex. 1992); Thomas v. Miller, 500 S.W.3d 601, 608 (Tex. App.—Texarkana 2016, no
pet.); Marx v. FDP, LP, 474 S.W.3d 368, 376 (Tex. App.—San Antonio 2015, pet. denied); Forged Components, Inc.
v. Guzman, 409 S.W.3d 91, 100 (Tex. App.—Houston [1st Dist.] 2013, no pet.); 2001 Trinity Fund, LLC v. Carrizo
Oil & Gas, Inc., 393 S.W.3d 442, 466 (Tex. App.—Houston [14th Dist.] 2012, pet. denied) (Jamison, J., concurring);
Martin v. Martin, 326 S.W.3d 741, 753 (Tex. App.—Texarkana 2010, pet. denied); Thedford Crossing, L.P. v. Tyler
Rose Nursery, Inc., 306 S.W.3d 860, 868 (Tex. App.—Tyler 2010, pet. denied); Beaurline v. Smith, 426 S.W.2d 295,
296 (Tex. App.—Corpus Christi 1968, writ ref’d n.r.e.); Hubbard City Cotton Oil & Gin Co. v. Nickels, 133 S.W.
489, 490–91 (Tex. App.—Dallas 1910, no writ).


                                                       -8-
                                                                                     04-19-00485-CV


D.     Clarity of Essential Terms

       Essential terms of a contract must be definite, certain, and clear, and, if they are not, the

contract is unenforceable. T.O. Stanley Boot Co. v. Bank of El Paso, 847 S.W.2d 218, 221 (Tex.

1992); Marx v. FDP, LP, 474 S.W.3d 368, 376 (Tex. App.—San Antonio 2015, pet. denied). The

rules regarding definiteness of essential terms in a contract are based on the concept that a party

cannot accept an offer to form a contract unless the terms of that contract are reasonably certain.

Oakrock Expl. Co. v. Killam, 87 S.W.3d 685, 690 (Tex. App.—San Antonio 2002, pet. denied)

(citing Tex. Oil Co. v. Tenneco Inc., 917 S.W.2d 826, 830 (Tex. App.—Houston [14th Dist.] 1994),

rev’d on other grounds sub nom. Morgan Stanley & Co., Inc. v. Tex. Oil Co., 958 S.W.2d 178

(Tex. 1997)). A court may uphold an agreement by supplying missing terms but may not create a

contract where none exits and, generally, may not interpolate or eliminate essential terms. Id.

When the intent is clear and unambiguous on the face of the agreement, it may be determined as a

matter of law. Cf. Padilla, 907 S.W.2d at 461–62.

E.     Open or Missing Terms

       Courts often enforce settlement agreements that contemplate additional documentation or

leave other terms open to be agreed upon later. Oakrock Expl., 87 S.W.3d at 690; see Scott v. Ingle

Bros. Pac., Inc., 489 S.W.2d 554, 555 (Tex. 1972); MKM Eng’rs, 476 S.W.3d at 778; Eastman

Gas Co. v. Goodrich Petrol. Co., 456 S.W.3d 319, 326 (Tex. App.—Texarkana 2015, pet. denied);

Kanan, 407 S.W.3d at 330; Fiduciary Fin. Servs. of Sw., Inc. v. Corilant Fin., L.P., 376 S.W.3d

253, 256 (Tex. App.—Dallas 2012, pet. denied); Gen. Metal Fabricating Corp. v. Stergiou, 438

S.W.3d 737, 748–49 (Tex. App.—Houston [1st Dist.] 2014, no pet.); E.P. Towne Ctr. Partners,

L.P. v. Chopsticks, Inc., 242 S.W.3d 117, 122 (Tex. App.—El Paso 2007, no pet.); Ski River Dev.,

Inc. v. McCalla, 167 S.W.3d 121, 133 (Tex. App.—Waco 2005, pet denied); Mabon Ltd. v. Afri–

Carib Enters., Inc., 29 S.W.3d 291, 300 (Tex. App.—Houston [14th Dist.] 2000, no pet.).


                                               -9-
                                                                                    04-19-00485-CV


       The critical issue for determining enforceability when the parties agree that some
       terms will remain open is whether the parties intended for their agreement to be a
       present, binding agreement in the absence of an agreement on the remaining terms
       or whether they intended their agreement to have no legal significance until
       agreement on the remaining terms is reached.

MKM Eng’rs, 476 S.W.3d at 779. If the parties do not intend to be bound until other terms are

negotiated, then “there is no binding contract, but only an agreement to agree.” Stergiou, 438

S.W.3d at 748 (quoting Mabon, 29 S.W.3d at 300). Although intent to be bound is generally a

question of fact, it may be determined as a matter of law. Foreca, 758 S.W.2d at 746; Hardman,

2 S.W.3d at 380.

F.     Provision at Issue

       Appellants argue that the following language makes the Agreement merely an agreement

to agree:

       1)      The Parties shall as soon as possible and shall within forty-five (45) days
               from date hereof execute any and all documents necessary to cause the
               dissolution of Roy Jennings Properties, Ltd. (formerly named Jennings
               Properties, Ltd.), which currently owns 6,555.66 acres out of the gross acres
               of the Mira Flores Ranch, currently estimated to be 13,681.40 acres (re-
               surveyed to be 13,692.85 acres).
               The dissolution legal work shall be done by George Juárez from Laredo,
               Texas, and he will be paid proportionately by the Parties based on their
               interest set out in Paragraph 4 herein.

       We disagree. Under this provision, the parties were to dissolve Roy Jennings Properties

and have Juárez do the legal work to dissolve it. The plain language is clear and unambiguous, cf.

Padilla, 907 S.W.2d at 461–62, and Appellants do not argue otherwise. Rather, Appellants rely

on Brillhart v. Beever, 198 S.W. 973 (Tex. App.—Amarillo 1917, no writ), for their argument that

so long as the dissolution documents are incomplete, the Agreement is not an enforceable contract.

They argue that the words “any and all documents necessary to cause the dissolution” demonstrate

that the parties did not intend the Agreement to be their final agreement.




                                               - 10 -
                                                                                      04-19-00485-CV


G.      Distinguishing Brillhart

        The issue in Brillhart was whether the following letter constituted an enforceable contract

to sell a piece of land,

        Mr. G. C. Brillhart, Gray, Oklahoma—Dear Sir: Received your letter with check
        for seventy-five dollars a few days ago, in regard to offer on my land. I cannot
        accept your price, the amount cash you offer is hardly enough to justify me in
        selling, and the 6% interest on deferred payments is low; however I will make
        proposal on your terms, you assume the seven hundred dollars $700.00 due the
        state on this land at 3% interest payable annually, and give me one thousand dollars
        $1,000.00 cash, and I will take your notes for four thousand $4,000.00, one
        thousand payable annually, with interest at 6% on deferred payments, all interest
        payable annually; will go into further agreement with you if this interest you let me
        know, this is the best I can do on a thousand dollars cash.

Id. at 974 (emphasis added). The court acknowledged that the price for the land and the terms of

payment “were an important feature of the contract.” Id. at 975. The court concluded that because

the letter ended with “will go into further agreement with you if this interest you let me know,”

the letter did not constitute a concluded agreement. Id. Instead, the court found the letter to be an

offer to open further negotiations and not one “which can be converted into a contract by

acceptance.” Id. The court stated,

        An agreement to be finally settled, must comprise all the terms which the parties
        intended to introduce into the agreement. . . . “The circumstance that the parties do
        intend a subsequent agreement to be made is strong evidence to show that they did
        not intend the previous negotiations to amount to an agreement.”

Id. (quoting Ridgeway v. Wharton, 6 H. L. Cas. 268 (Lord Cranworth)). We agree with Appellants

that, as in Brillhart, “when an agreement leaves material matters open for future adjustment and

agreement that never occur, it is not binding upon the parties and merely constitutes an agreement

to agree.” Fischer v. CTMI, L.L.C., 479 S.W.3d 231, 237 (Tex. 2016) (emphasis added) (quoting

Fort Worth Indep. Sch. Dist. v. City of Fort Worth, 22 S.W.3d 831, 846 (Tex. 2000)); Fiduciary

Fin. Servs., 376 S.W.3d at 256. We do not agree, however, that the language “any and all

documents necessary to cause the dissolution” is a material or essential term of the Agreement.


                                                - 11 -
                                                                                    04-19-00485-CV


H.     No Subsequent Agreement Condition

       Unlike the language in Brillhart, the Agreement here does not contain language that the

Agreement was merely intended as an offer or a preliminary and non-binding agreement. See

Brillhart, 198 S.W. at 975–76; see also MKM Eng’rs, 476 S.W.3d at 779 (citing John Wood Grp.

USA, Inc. v. ICO Inc., 26 S.W.3d 12, 19 (Tex. App.—Houston [1st Dist.] 2000, pet. denied)).

Nowhere in the Agreement is there language that indicates that the parties did not intend to be

bound until they negotiated or executed the dissolution documents. See Stergiou, 438 S.W.3d at

748. The words “as soon as possible” do not indicate the agreement to dissolve the partnership

was subject to the parties’ subsequent agreement on the details of the dissolution documents or

that their execution was a condition precedent to the Agreement. See Hardman, 2 S.W.3d at 380.

As in Hardman, the language “any and all necessary documents” simply refers to the documents

necessary to carry out the agreement to dissolve the partnership. Id. For these reasons, we

conclude that, as a matter of law, the language “any and all necessary documents to cause the

dissolution” is not an essential term in the Agreement.

I.     Missing Party Assertion

       Appellants also assert that because Roy Jennings Properties was not a party to the lawsuit,

it was the parties’ intent to leave the Agreement open for further negotiations. We construe

Appellants’ brief reasonably, yet liberally. See First United Pentecostal Church of Beaumont v.

Parker, 514 S.W.3d 214, 222 (Tex. 2017) (requiring courts of appeals “to construe briefing

‘reasonably, yet liberally, so that the right to appellate review is not lost by waiver.’” (quoting

Perry v. Cohen, 272 S.W.3d 585, 587 (Tex. 2008))).

       On this putative point, Appellants’ brief does not “contain a clear and concise argument

for the contentions made, with appropriate citations to authorities and to the record.” See TEX. R.

APP. P. 38.1(i); ERI Consulting Eng’rs, Inc. v. Swinnea, 318 S.W.3d 867, 880 (Tex. 2010).


                                               - 12 -
                                                                                       04-19-00485-CV


Appellants asserted the Agreement was “open for future negotiations especially because Roy

Jennings Properties, Ltd, is not even a party to the lawsuit,” but they provided no authorities to

support their assertion. Construing their brief reasonably yet liberally, we necessarily conclude

Appellants failed to present a legal argument for our review. See Parker, 514 S.W.3d at 222

(quoting Perry, 272 S.W.3d at 587).

J.     Indefinite or Vague Language

       Appellants also argue that the term “any and all documents” is indefinite or vague. Having

concluded that “any and all documents” is not a material term to the Agreement, we need not

consider Appellants’ argument that that language is indefinite or vague. See T.O. Stanley Boot

Co., 847 S.W.2d at 221 (noting material terms must be definite, certain, and clear).

       For the above reasons, we conclude that, as a matter of law, the Agreement is an

enforceable contract. We overrule Appellants’ second issue.

       We next address the issue of timing of performance under the Agreement.

                           TIMING OF PERFORMANCE AS FACT ISSUE

A.     Arguments of the Parties

       Appellants contend that a material term of the Agreement required Appellees to execute

the dissolution documents within forty-five days of when the Agreement was signed, which they

did not. Therefore, they argue, the Agreement was void. In the alternative, Appellants rely on this

court’s opinion in Maroy Int’l, Inc. v. Cantu, No. 04-12-00193-CV, 2013 WL 1149066 (Tex.

App.—San Antonio Mar. 20, 2013, pet. denied) (mem. op.) for the proposition that if the timing

is not a material term of the Agreement, then the issue of time is a disputed issue for the trier of

fact. Accordingly, they argue, summary judgment should not have been granted.

       Appellees contend that the language “as soon as possible . . . within forty-five (45) days”

is not a material term to the Agreement. In the alternative, they contend that even if the language


                                               - 13 -
                                                                                   04-19-00485-CV


was material, Appellants waived the forty-five-day deadline when their attorney engaged in a

subsequent meeting with all counsel to discuss the dissolution drafts prepared by Juárez.

B.     Applicable Law

       In Maroy International, we joined other courts in recognizing that a date of performance

in a contract does not in itself mean that the parties intended timely performance to be of the

essence. Maroy Int’l, 2013 WL 1149066, at *2 (citing Breof BNK Tex., L.P., 370 S.W.3d at 64;

Municipal-Admin. Servs., Inc. v. City of Beaumont, 969 S.W.2d 31, 36 (Tex. App.—Texarkana

1998, no pet.); Shaw v. Kennedy, Ltd., 879 S.W.2d 240, 246 (Tex. App.—Amarillo 1994, no writ)).

“For timely performance to be a material term of [a] contract, the contract must expressly make

time of the essence or there must be something in the nature or purpose of the contract and the

circumstances surrounding it making it apparent that the parties intended that time be of the

essence.” Maroy, Int’l, 2013 WL 1149066, at *2 (alteration in original) (quoting Deep Mines, Inc.

v. McAfee, Inc., 246 S.W.3d 842, 846 (Tex. App.—Dallas 2008, no pet.)) (citing Breof BNK Tex.,

L.P., 370 S.W.3d at 64); accord In re Caballero, 441 S.W.3d 562, 574 (Tex. App.—El Paso 2014,

no pet.). If a contract expressly makes “time of the essence,” the issue is a fact question. Maroy

Int’l, 2013 WL 1149066 at *2 (citing Breof BNK Tex., L.P., 370 S.W.3d at 64).

C.     Deadline is not a Material Term

       The Agreement provision at issue calls for the execution of the dissolution documents “as

soon as possible” and “within forty-five (45) days from the date [of the Agreement].” Because the

Agreement was executed by all parties on June 23, 2017, the forty-five-day period expired on

August 13, 2017. The Agreement, however, is devoid of language that indicates that the parties

intended the execution of the dissolution documents to be of the essence or that the Agreement

was subject to the dissolution documents being executed by August 13, 2017. Further, there was

no summary judgment evidence to show that the parties intended for time to be of the essence. To


                                              - 14 -
                                                                                     04-19-00485-CV


the contrary, the summary judgment evidence shows that after the initial draft of the dissolution

documents was tendered to the parties’ attorneys by Juárez on August 8, 2017, the parties and

Juárez continued up to October 4, 2017, to review relevant partnership documents, discuss the

drafts prepared by Juárez, and address matters concerning the partnership’s projected expenses for

its dissolution.

        Taking Appellants’ summary judgment evidence as true, we nevertheless conclude the

parties did not intend the forty-five-day deadline to be of the essence to the Agreement. See Cantey

Hanger, LLP v. Byrd, 467 S.W.3d 477, 481 (Tex. 2015).

D.      Deadline as Fact Issue

        On the other hand, we agree with Appellants that the issue—of whether the Agreement

required Appellees to execute the dissolution documents within forty-five-days—became a fact

question that precluded the trial court from granting Appellees’ motion for summary judgment.

See Cantu, 2013 WL 1149066 at *2; Breof BNK Tex., L.P., 370 S.W.3d at 64.

        But our analysis does not end there. Appellees argue that Appellants waived any complaint

regarding the forty-five-day requirement, and we agree.

        “[A] stipulated time limit may be extended either by agreement or by waiver.” Smith v.

Hues, 540 S.W.2d 485, 488 (Tex. App.—Houston [14th Dist.] 1976, writ ref’d n.r.e.) (citing

Puckett v. Hoover, 202 S.W.2d 209 (Tex. 1947); Langley v. Norris, 173 S.W.2d 454 (Tex. 1943);

Laredo Hides Co. v. H. & H. Meat Prods. Co., 513 S.W.2d 210 (Tex. App.—Corpus Christi 1974,

writ ref’d n.r.e.)); see also Maroy Int’l, 2013 WL 1149066, at *2. If by waiver, “[s]uch a waiver

. . . ‘may be shown . . . from the circumstances or course of dealing.’” Smith, 540 S.W.2d at 488

(quoting Puckett, 202 S.W.2d at 212).

        It is undisputed that Appellants did not execute the dissolution documents by the August

13, 2017 deadline. It is also undisputed that on or after August 8, 2017, the day Juárez tendered


                                               - 15 -
                                                                                       04-19-00485-CV


his first draft of the dissolution documents to the parties’ attorneys, and up to October 4, 2017,

Appellants’ former attorney, Donato Ramos, received e-mails from Juárez containing drafts of the

dissolution documents, revisions to the documents, and a memo from Juárez concerning the

partnership’s bank statements, and Appellants engaged in conferences with Appellees’ attorneys

and Juárez to discuss drafts of the dissolution documents. It is likewise undisputed that Appellants

did not revoke the Agreement until December 4, 2017.

          Appellants assert their former attorney’s affidavit, submitted as summary judgment

evidence, at least raises a fact issue on waiver. We take the affidavit statements as true, see Cantey

Hanger, 467 S.W.3d at 481, but they rebut only the attorney’s authority to waive the deadline.

The statements do not rebut the other undisputed evidence of Appellants’ actions demonstrating

waiver.

          Based on the undisputed evidence, we conclude Appellants waived the Agreement’s

deadline to execute the dissolution documents.

          We overrule Appellants’ third issue and turn to Appellants’ last remaining issue.

               PLEADING AND PROVING ENTITLEMENT TO SPECIFIC PERFORMANCE

A.        Arguments of the Parties

          Appellants next argue Appellees were not entitled to specific performance because they

failed to plead and prove they were ready, willing, and able to perform their obligations under the

Agreement as required under DiGiuseppe v. Lawler, 269 S.W.3d 588, 593 (Tex. 2008).

          Appellees argue that, although they pled that all conditions precedent to their suit for

specific performance were met, because Appellants repudiated the Agreement, they were excused

from tendering performance before filing their suit for specific performance.




                                                 - 16 -
                                                                                    04-19-00485-CV


B.     Applicable Law

       Specific performance is an equitable remedy governed by equity principles and may be

granted upon proof of breach of contract. See Kress v. Soules, 261 S.W.2d 703, 704 (Tex. 1953);

Levetz v. Sutton, 404 S.W.3d 798, 805 (Tex. App.—Dallas 2013, pet. denied); Living Christ

Church, Inc. v. Jones, 734 S.W.2d 417, 419 (Tex. App.—Dallas 1987, writ denied).

       Specific performance “is not a remedy which exists as a matter of right.” Kress, 261

S.W.2d at 704; see also 14 RICHARD R. POWELL, POWELL           ON   REAL PROPERTY § 81.04[1][c]

(Michael Allan Wolf ed., 2000) (observing that specific performance is not a matter of right even

to enforce terms of a contract but is “a matter of grace” in the discretion of the court). Specific

performance “rests in the sound discretion of the trial court, and its action will not be disturbed

unless an abuse of discretion is shown.” Walzem Dev. Co. v. Gerfers, 487 S.W.2d 219, 222 (Tex.

App.—San Antonio 1972, writ ref’d n.r.e.); accord Fabra v. Fabra, 221 S.W. 1008, 1009–10 (Tex.

App.—San Antonio 1920, writ ref’d).

       “[T]o be entitled to specific enforcement of a contract, a party must show that the contract

in question is valid and enforceable.” Nguyen v. Woodley, 273 S.W.3d 891, 898 (Tex. App.—

Houston [14th Dist.] 2008, no pet.); accord Antwine v. Reed, 199 S.W.2d 482, 485 (Tex. 1947);

Abraham Inv. Co. v. Payne Ranch, Inc., 968 S.W.2d 518, 527 (Tex. App.—Amarillo 1998, pet.

denied). “An essential element in obtaining the equitable remedy of specific performance is that

the party seeking such relief must plead and prove he was ready, willing, and able to timely

perform his obligations under the contract.” DiGiuseppe, 269 S.W.3d at 593.

       A showing that the party seeking specific performance substantially performed in

compliance with the contract and is able to continue performing its part of the agreement meets

the “ready, willing, and able” requirements. Id. at 594; see Glass v. Anderson, 596 S.W.2d 507,

513 (Tex. 1980). If a defendant repudiates a contract, a plaintiff may be excused from tendering


                                               - 17 -
                                                                                        04-19-00485-CV


performance before filing suit; but “a plaintiff is still obligated to plead and prove his readiness,

willingness, and ability to perform at relevant times before specific performance may be awarded.”

DiGiuseppe, 269 S.W.3d at 594–95.

C.        Pleading Substantial Performance

          As noted throughout this opinion, Appellants challenge Appellees’ performance under

paragraph (1) of the Agreement. In this issue, Appellants argue that because Appellees did not

plead and prove they were ready, willing, and able to execute the dissolution documents by the

August 13, 2017 deadline, Appellees were not entitled to specific performance.                 Having

determined that Appellants waived any complaint on the deadline to execute the dissolution

documents, the only remaining issue is whether Appellees met the DiGiuseppe requirements to

plead and prove they were ready, willing, and able to execute the dissolution documents. See id.

at 593.

          In their live pleading, Appellees did not expressly state they were “ready, willing, and able

to perform.” Instead, Appellees assert throughout their pleading that they (1) executed and

delivered the dissolution documents, (2) substantially complied and performed pursuant to the

Agreement, and (3) complied with conditions precedent to the Agreement. We conclude that

Appellees’ assertions meet the DiGiuseppe pleading requirements. See id. at 594.

D.        Proving Substantial Performance

          Our next inquiry is whether Appellees proved they substantially performed under the

Agreement. The uncontroverted evidence shows that (1) all parties hired Juárez to prepare the

legal documents for the dissolution, (2) the dissolution documents were executed by the Appellees

and, (3) pursuant to the Agreement, Appellees paid Juárez their portion of his fee. There was

nothing more to do on their part with respect to the dissolution. We therefore conclude that




                                                  - 18 -
                                                                                        04-19-00485-CV


Appellees fully performed their obligations under part (1) of the Agreement and, accordingly, met

their burden to prove substantial compliance. See id.

        For the reasons above, we conclude the trial court did not abuse its discretion when it

granted specific performance of the Agreement.

E.      Appellants’ Reply Brief

        In their reply brief, Appellants deny Appellees’ contention that Appellants failed to

preserve any argument that the Agreement was unenforceable because Roy Jennings Properties

was not a party to the lawsuit. In that reply, Appellants argue that they preserved the issue for

appeal in their cross-motion for summary judgment, which alleged the reasons why Roy Jennings

Properties could not be dissolved and why the trial court erred in granting Appellees’ summary

judgment. They further reply that, under the various provisions of the partnership agreement,

Susan and Tres Mujeres, as limited partners, did not have the right to terminate the partnership

agreement, liquidate the partnership, or bring a partition suit to partition the partnership’s property.

Finally, they assert that when Roy III’s parents died, through their will, Roy III became Jennings

Properties’ general partner.

        “[An] appellant may file a reply brief addressing any matter in the appellee’s brief.” See

TEX. R. APP. P. 38.3; Gamboa v. Gamboa, 383 S.W.3d 263, 274 (Tex. App.—San Antonio 2012,

no pet.). But “[t]he Texas Rules of Appellate Procedure do not allow an appellant to include in a

reply brief a new issue in response to some matter pointed out in the appellee’s briefs but not raised

by the appellant’s original brief.” Dallas Cty. v. Gonzales, 183 S.W.3d 94, 104 (Tex. App.—

Dallas 2006, pet. denied); accord In re Commitment of Gipson, 580 S.W.3d 476, 488 n.6 (Tex.

App.—Austin 2019, no pet.); Howell v. Tex. Workers’ Comp. Comm’n, 143 S.W.3d 416, 439 (Tex.

App.—Austin 2004, pet. denied); see TEX. R. APP. P. 38.3; Fox v. City of El Paso, 292 S.W.3d




                                                 - 19 -
                                                                                       04-19-00485-CV


247, 249 (Tex. App.—El Paso 2009, pet. denied) (a reply brief may not be utilized to present issues

to the court that were not presented in the original brief).

       To the extent Appellants’ contention (that, under the partnership agreement, Susan and

Tres Mujeres, as limited partners, do not have the right to terminate the partnership, liquidate it,

or bring a partition suit) is a new issue, Appellants cannot raise it for the first time in their reply

brief. See Gonzalez, 183 S.W.3d at 104.

                                          CONCLUSION

       We affirm the trial court’s order granting Appellees traditional summary judgment and

ordering specific performance of the Rule 11 settlement agreement.

                                                    Patricia O. Alvarez, Justice




                                                 - 20 -